
	
		II
		112th CONGRESS
		1st Session
		S. 219
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2011
			Mr. Tester (for himself,
			 Mr. Cochran, Mr. Levin, Mrs.
			 McCaskill, Mrs. Shaheen,
			 Mr. Schumer, Mr. Udall of Colorado, Mrs. Feinstein, Mr.
			 Lugar, Mr. Cardin,
			 Mr. Graham, Mr.
			 Rockefeller, and Mr. Begich)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To require Senate candidates to file designations,
		  statements, and reports in electronic form.
	
	
		1.Short titleThis Act may be cited as the
			 Senate Campaign Disclosure Parity
			 Act.
		2.Filing by Senate
			 candidates with CommissionSection 302(g) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 432(g)) is amended to read as follows:
			
				(g)Filing with the
				commissionAll designations, statements, and reports required to
				be filed under this Act shall be filed with the
				Commission.
				.
		
